8. Annual report on the European Ombudsman's activities in 2007 (
Before the vote on amendment 5
rapporteur. - Mr President, as has been discussed, my oral amendment is as follows (paragraph 23): 'Proposes that the Ombudsman take measures to reduce the number of complaints in such cases where no action is possible;'. The end of the paragraph has been changed.
(The oral amendment was accepted)
Before the vote on amendment 7
rapporteur. - Mr President, it is just to delete the words 'by the first European Ombudsman' from the first part of the amendment.
(The oral amendment was accepted)
That concludes voting time.